DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 8/9/2021, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claim and the cancellation of claims 3-5, 12, 15 and 18.  Claims 1-2, 6-11, 13-14, 16-17 and 19-20 are pending.
Examiner notes the claimed requirement “such as” illustrates examples and does not limit the scope of the claims to those exemplified materials and therefore the claims are examined giving the scope their broadest reasonable interpretation.

Response to Arguments
Applicant's arguments filed 8/9/2021 have been fully considered but they are not persuasive as they are directed to newly added claim requirements that are specifically discussed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-11, 13-14, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Application 20180155832 by Hamalainen et al. taken collectively with US Patent Application Publication 20020182320 by Leskela et al.
Claim 1:  Hamalainen discloses a method of depositing a film, the method comprising: exposing a substrate to a rhenium precursor in a processing chamber to deposit a film on the substrate; purging the processing chamber of the rhenium precursor, exposing 
the substrate to a reducing agent to react with the film to form one or more of a metal film (film comprising metal) on the substrate;  and purging the processing chamber of the reducing agent (See 0064-0069, 0133-0151, Examples).  Hamalainen discloses metallic substrates and AlN substrates (0067).  Therefore the substrate comprises one or more cleaned metal film or metal nitride film compared to an oxide film as required by the claims.  The claims do not define the term “cleaned” and therefore the prior art, which disclose a microelectronic deposition would necessary be “clean” as claimed by placing such in a chamber and processing or at the very least, cleaning the substrate would have been obvious to one of ordinary skill in the art at the time of the invention to reduce contaminants in the microelectronics.  As for the term selectively, the film is deposited on the substrate and therefore selectively formed as claimed.
Hamalainen discloses all that is taught above, including using ReCl5 and a temperature that overlaps the claims range and thus makes obvious the claimed range.  Additionally, Hamalainen discloses using nitrogen precursor that includes nitrogen and hydrogen and may include NH3 or hydrazine or other known nitrogen containing compounds (0123); however, fails 
Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.
A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
Here, the main group element is a nitrogen and therefore the diethylamine would necessarily read on the claims as drafted one or main group alkyls.  

Claim 6:  Hamalainen discloses the substrate comprises one or more of silicon (Si) and silicon oxide (0174).   
 Claim 7:  Hamalainen the substrate is maintained at a temperature in a range of about 300C to about 500C (0173-0174).   While Hamalainen discloses embodiments within the range of variables as claimed, the examiner notes the ranges as taught by the prior art overlaps the claimed ranges and therefore make obvious the claims.  In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.
Claim 8:  Hamalainen discloses the thickness as claimed (0143).  While Hamalainen discloses embodiments within the range of variables as claimed, the examiner notes the ranges as taught by the prior art overlaps the claimed ranges and therefore make obvious the claims.  In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.
Claim 9:  Hamalainen discloses purge gas (0068).
Claim 10-11:  Hamalainen discloses sequentially or simultaneously (0068-0070).
Claim 17 and 20:  The limitations of these claims are specifically disclosed above.  As for the requirement of selectivity, the prior art discloses depositing on a substrate and therefore reads on the requirement of selective.

s 1-2, 6-11, 13-14, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Application 20180155832 by Hamalainen et al. taken collectively with US Patent Application Publication 20010009695 by Saanila et al.
Claim 1:  Hamalainen discloses a method of depositing a film, the method comprising: exposing a substrate to a rhenium precursor in a processing chamber to deposit a film on the substrate; purging the processing chamber of the rhenium precursor, exposing 
the substrate to a reducing agent to react with the film to form one or more of a metal film (film comprising metal) on the substrate;  and purging the processing chamber of the reducing agent (See 0064-0069, 0133-0151, Examples).  Hamalainen discloses metallic substrates and AlN substrates (0067).  Therefore the substrate comprises one or more cleaned metal film or metal nitride film compared to an oxide film as required by the claims.  The claims do not define the term “cleaned” and therefore the prior art, which disclose a microelectronic deposition would necessary be “clean” as claimed by placing such in a chamber and processing or at the very least, cleaning the substrate would have been obvious to one of ordinary skill in the art at the time of the invention to reduce contaminants in the microelectronics.  As for the term selectively, the film is deposited on the substrate and therefore selectively formed as claimed.
Hamalainen discloses all that is taught above, including using ReCl5 and a temperature that overlaps the claims range and thus makes obvious the claimed range.  Additionally, Hamalainen discloses reducing agents; however, fails to specifically disclose the claimed compounds.  Saanila, also discloses a vapor deposition precursor using transition metal halides (0063-0064), including those of Rhenium (0063) and using reducing agents that include reduce the metal halide precursor into elemental metal (0087) and discloses the reduction process removes the halogen from the source material and moves it to the reducing agent (0088).   Saanila discloses using a reducing agent that comprises a main group alkyl (0091-0102) and disclsoes the boron can form volatile halides that leave the reaction space and using the alkyl to 
Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.
A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
Here, the main group element is a nitrogen and therefore the diethylamine would necessarily read on the claims as drafted one or main group alkyls.  
Claim 2:  Hamalainen discloses the rhenium precursor comprises one or more rhenium halide, including ReCl5 (0177, 066).
Claim 6:  Hamalainen discloses the substrate comprises one or more of silicon (Si) and silicon oxide (0174).   
prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.
Claim 8:  Hamalainen discloses the thickness as claimed (0143).  While Hamalainen discloses embodiments within the range of variables as claimed, the examiner notes the ranges as taught by the prior art overlaps the claimed ranges and therefore make obvious the claims.  In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.
Claim 9:  Hamalainen discloses purge gas (0068).
Claim 10-11:  Hamalainen discloses sequentially or simultaneously (0068-0070).
Claims 13, 14 and 16:  These limitations are discussed and made obvious for the reasons set forth above.
Claim 17 and 20:  The limitations of these claims are specifically disclosed above.  As for the requirement of selectivity, the prior art discloses depositing on a substrate and therefore reads on the requirement of selective.

19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamalainen taken collectively with Leskela or Saanila as applied above and further with US Patent Application Publication 20070014919 by Hamalainen et al. (hereinafter USPP 919). 
Hamalainen taken collectively with Leskela or Saanila discloses all that is taught above, additionally Hamalainen discloses application of the Rhenium containing thin films for microelectronics, etc. and USPP 919 discloses microelectronics for rhenium deposition include those that include various layers such as TiN (0039) and therefore taking the references collectively, it would have been obvious to have a microelectronic device comprising TiN as such is taught by USPP 919 as a known material that is used in such devices.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID P TUROCY/Primary Examiner, Art Unit 1718